Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of November 14, 2016
(the “Effective Date”), by and between Diane M. Morefield (“Employee”) and
CYRUSONE LLC, a Delaware limited liability company (“Employer”).

 

WHEREAS, Employer wishes to employ Employee, and Employee wishes to become an
employee of Employer pursuant to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the above and the promises and mutual
obligations of the parties contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employer and Employee agree as follows:

 

1.                                      Employment. By this Agreement, Employer
and Employee set forth the terms of Employer’s employment of Employee on and
after the Effective Date.

 

2.                                      Term of Agreement. The term of this
Agreement initially shall be the one year period commencing on the Effective
Date; provided, however, that on the first anniversary of the Effective Date and
on each subsequent anniversary of the Effective Date, the term of this Agreement
automatically shall be extended for a period of one additional year, unless
earlier terminated in accordance with Section 9 (the “Term”). For avoidance of
doubt, neither party may elect not to extend the Term other than by termination
in accordance with Section 9.  Notwithstanding anything in this Agreement to the
contrary, the provisions of this Agreement shall survive any termination of the
Term, this Agreement and Employee’s termination of employment hereunder to the
extent necessary to enable the parties to enforce their respective rights
hereunder.

 

3.                                      Duties.

 

(a)                                 Title/Reporting. Employee shall serve as
Executive Vice President and Chief Financial Officer of CyrusOne Inc.
(“CyrusOne”) or in such other equivalent capacity as may be designated by the
President and Chief Executive Officer of CyrusOne and agreed to by Employee. 
Employee shall report to the President and Chief Executive Officer of CyrusOne.

 

(b)                                 Affiliates. Employee shall furnish such
managerial, executive, financial, technical and other skills, advice, and
assistance in operating the CyrusOne Group as may be reasonably requested of
Employee. As of the Effective Date, the “CyrusOne Group” means the Employer,
CyrusOne LP, CyrusOne and their respective subsidiaries.

 

(c)                                  Duties and Responsibilities. Employee shall
perform such duties, consistent with the provisions of Section 3(a), as are
reasonably assigned to Employee, including, without limitation, service as an
officer for other entities in the CyrusOne Group, and shall have authority
commensurate with her titled position as delegated to her by CyrusOne’s board of
directors (the “Board”) and as may be changed from time to time.

 

(d)                                 Full Working Time. Employee shall devote
Employee’s entire time, attention and energies to the business of the CyrusOne
Group. The words “entire time, attention and energies”

 

--------------------------------------------------------------------------------


 

are intended to mean that Employee shall devote Employee’s full effort during
reasonable working hours to the business of the CyrusOne Group and shall devote
at least 40 hours per week to the business of the CyrusOne Group. Employee shall
travel to such places as are necessary in the performance of Employee’s duties. 
It is acknowledged that Employee is presently a director, and chair of the audit
committee, of Spirit Realty Capital, and that throughout the term Employee may
serve on the board of directors (or comparable governing body), including any
committees thereof, of not more than one for profit business, public or private,
that does not compete with the CyrusOne Group; provided that such service does
not materially interfere with the performance of her duties for Employer and
provided, further, that Employee shall use her best efforts to minimize any
potential conflict between such service and her duties and responsibilities
under this Agreement, which shall be of primary importance.

 

(e)                                  Location.  Employee shall work at
Employer’s Carrollton, Texas headquarters office, as it may be relocated from
time-to-time, subject to travel requested by Employer to perform Employee’s
duties.  Employee will have established a residence in the Dallas, Texas metro
area within six (6) months after the Effective Date.

 

4.                                      Compensation.

 

(a)                                 Base Salary. Employee shall receive an
annual base salary (the “Base Salary”) of $425,000 per year, payable in
accordance with Employer’s regular payroll practices as then in effect, for each
year during the Term, subject to proration for any partial year.

 

(b)                                 Annual Bonus. In addition to the Base
Salary, Employee shall be eligible to participate in the CyrusOne Bonus Program,
under which Employee will be eligible to receive an annual bonus (the “Bonus”).
Any Bonus for a calendar year shall be payable after the conclusion of the
calendar year in accordance with Employer’s regular bonus payment policies, but
in no event paid later than March 15th following the end of the applicable
calendar year.  Employee’s target opportunity level for the Bonus shall be equal
to one hundred percent (100%) of Employee’s then current Base Salary, subject to
proration for a partial year. Any Bonus earned by Employee is based on a
combination of business results and Employee’s own results measured against
performance objectives for Employee’s position.  The actual Bonus paid to
Employee, if any, is at the sole discretion of CyrusOne and requires final
approval from the compensation committee (the “Compensation Committee”) of the
Board if Employee is a named executive officer for purposes of CyrusOne’s annual
proxy statement or is otherwise an executive officer whose compensation is
determined by the Compensation Committee, or, if Employee is not so subject,
then in accordance with the provisions of CyrusOne’s then existing annual
incentive plan or any similar plan made available to employees of the CyrusOne
Group (the “annual incentive plan”) in which Employee participates. Any Bonus
award to Employee shall further be subject to the terms and conditions of any
such applicable annual incentive plan, and, to the extent any Bonus award to
Employee is intended to be “qualified performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”),
the performance goals applicable to the Bonus award shall be based on one or
more of the performance criteria set forth in the applicable section of a
shareholder-approved annual incentive plan.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Long-Term Incentive Awards. Subject to
Compensation Committee review and approval, as soon as practical following the
Effective Date, but in no event later than December 1, 2016, Employee will be
granted restricted stock of CyrusOne with a grant date value of $1,100,000 (the
“Initial Equity Award”) that will vest one-third (1/3) each year on the
anniversary of the grant date, subject to Employee’s continued employment with
the CyrusOne Group through each such vesting date (except as otherwise provided
herein), with dividends paid when declared.  It is anticipated that the Initial
Equity Award will be approved by the Compensation Committee on or about
October 28, 2016, subject to Employee commencing employment on November 14,
2016.  Subject to Compensation Committee review and approval, starting with the
Compensation Committee’s first quarterly meeting in 2017, and annually
thereafter, provided Employee remains employed through each grant date, Employee
will be eligible for an annual equity grant with a grant date value equal to two
hundred percent (200%) of Employee’s then current Base Salary that will
generally vest one-third (1/3) each year on the anniversary of the grant date
based on Employee’s continued employment with the CyrusOne Group through each
such vesting date.  All awards will be subject to the terms and conditions of
the applicable award agreements and the 2012 Long Term Incentive Plan or other
applicable plan, except as otherwise provided in this Agreement.

 

(d)                                 Compensation Review. On at least an annual
basis during the Term, the Base Salary and Bonus target shall be reviewed and
subject to adjustment at the discretion of the President and Chief Executive
Officer of CyrusOne, unless Board approval is required under applicable
securities laws or if Employee is a named executive officer for purposes of
CyrusOne’s annual proxy statement or is otherwise an executive officer whose
compensation is determined by the Compensation Committee, in which case
Employee’s compensation will be approved by the Board or the Compensation
Committee, as applicable.

 

(e)                                  Relocation Assistance.  Employer will pay
for temporary housing for Employee in the Dallas, Texas metro area for up to
ninety (90) days, such temporary housing to be procured and coordinated by a
relocation services provider selected by mutual agreement of Employer and
Employee.  In addition, provided Employee establishes a residence in the Dallas,
Texas metro area within six (6) months of the Effective Date, Employer will pay
Employee a relocation allowance of up to $150,000 (the “Relocation Allowance”),
which will be paid in two installments as follows: (i) the sum of $50,000 will
be paid to Employee on Employer’s next regular pay period following Employee’s
30th day of employment and (ii) the sum of $100,000, less temporary housing
costs incurred by Employer pursuant to this Section 4(e), will be paid to
Employee on Employer’s next regular pay period following the date Employee has
established a residence in the Dallas, Texas metro area (but no earlier than the
first regular pay period after January 1, 2017).  Employee must be employed with
Employer on the date each installment payment is paid in order to be eligible to
receive such installment payment, unless Employee is terminated by the Employer
without Cause, or resigns for Good Reason, prior to such date.  In the event
that Employee is terminated by Employer for Cause, or resigns without Good
Reason, prior to the first anniversary of the Effective Date, then Employee
shall not be entitled to any payments pursuant to this Section 4(e), and shall
promptly repay to Employer 100% of any such payments previously received.  In
the event that Employee is terminated by Employer for Cause, or resigns without
Good Reason, after the first anniversary of the Effective Date but prior to the
second anniversary of the Effective Date, then Employee shall promptly repay to
Employer 50% of any such payments previously received.

 

3

--------------------------------------------------------------------------------


 

5.                                      Expenses. All reasonable and necessary
expenses incurred by Employee in the course of the performance of Employee’s
duties to the CyrusOne Group shall be reimbursable in accordance with Employer’s
then current travel and expense policies.

 

6.                                      Non-Disclosure and Non-Competition
Agreement.  As a condition of Employee’s employment with Employer, and in
consideration of Employee’s employment with Employer and the compensation and
benefits provided under this Agreement, Employee shall execute and comply with
the Non-Disclosure and Non-Competition Agreement attached hereto as Exhibit A
(the “Non-Competition Agreement”).

 

7.                                      Benefits.

 

(a)                                 While Employee remains in the employ of
Employer, Employee shall be eligible to participate in all of the various
employee benefit plans and programs which are made available to similarly
situated officers of CyrusOne, in accordance with the eligibility provisions and
other terms and conditions of such plans and programs.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, the Base Salary and any Bonuses otherwise payable to Employee
shall be reduced by any benefits paid to Employee under any disability plans
made available to Employee by the CyrusOne Group (the “Disability Plans”) in
accordance with the terms of such Disability Plans.

 

8.                                      Remedies.

 

(a)                                 Except for claims by the CyrusOne Group
arising under or relating to the Non-Competition Agreement, the parties hereto
agree to submit to final and binding arbitration any dispute, claim or
controversy, whether for breach of this Agreement or for violation of any of
Employee’s statutorily created or protected rights, arising between the parties
that either party would have been otherwise entitled to file or pursue in court
or before any administrative agency (herein, a “claim”), and each party waives
all right to sue the other party. To the extent Employee may have a non-waivable
right to file or participate in a claim or charge, Employee agrees that to the
maximum extent permitted by law Employee shall not obtain and waives any right
or entitlement to obtain relief or damages (whether legal, monetary, equitable,
or other) from such non-waivable claim or charge except as otherwise provided in
Section 19 below. The parties further agree that the arbitrability of any
dispute between them, including whether or to what extent the provisions of this
Section 8 are unconscionable or otherwise unenforceable, is a decision that will
be submitted exclusively to the arbitrator, and will not be decided by any
Federal or state court.

 

(i)                                     This agreement to arbitrate and any
resulting arbitration award are enforceable under and subject to the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”). If the FAA is held not to apply
for any reason, then the laws of the State of Texas concerning the
enforceability of arbitration agreements and awards (without regard to its
conflicts of laws principles) shall govern this agreement to arbitrate and the
arbitration award.

 

(ii)                                  (A)                               All of a
party’s claims must be presented at a single arbitration hearing. Any claim not
raised at the arbitration hearing is waived and released. The arbitration
hearing shall take place in Dallas, Texas.

 

4

--------------------------------------------------------------------------------


 

(B)                               The arbitration process shall be governed by
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association (“AAA”) except to the extent they are modified by this
Agreement. In the event that any provisions of this Section 8 are determined by
AAA to be unenforceable or impermissibly contrary to AAA rules, then this
Section 8 shall be modified as necessary to comply with AAA requirements.

 

(C)                               Employee has had an opportunity to review the
AAA rules and the requirements that Employee must pay a filing fee, which
Employer has agreed to split on an equal basis.

 

(D)                               The arbitrator shall be selected from a panel
of arbitrators chosen by the AAA, all of whom shall be currently licensed to
practice law in Texas. After the filing of a Request for Arbitration, the AAA
shall send simultaneously to Employer and Employee an identical list of names of
five persons chosen from the panel. Each party shall have 10 days from the
transmittal date in which to strike up to two names, number the remaining names
in order of preference and return the list to the AAA.

 

(E)                                Any pre-hearing disputes shall be presented
to the arbitrator for expeditious, final and binding resolution.

 

(F)                                 The award of the arbitrator shall be in
writing and shall set forth each issue considered and the arbitrator’s finding
of fact and conclusions of law as to each such issue.

 

(G)                               The remedy and relief that may be granted by
the arbitrator to Employee are limited to lost wages, benefits, cease and desist
and affirmative relief, compensatory, liquidated and punitive damages and
reasonable attorney’s fees, and shall not include reinstatement or promotion. If
the arbitrator would have awarded reinstatement or promotion, but for the
prohibition in this Agreement, the arbitrator may award reasonable front pay.
The arbitrator may assess to either party, or split, the arbitrator’s fee and
expenses and the cost of the transcript, if any, in accordance with the
arbitrator’s determination of the merits of each party’s position, but each
party shall bear any cost for its witnesses and proof.

 

(H)                              Employer and Employee recognize that a primary
benefit each derives from arbitration is avoiding the delay and costs normally
associated with litigation. Therefore, neither party shall be entitled to
conduct any discovery prior to the arbitration hearing except that: (1) Employer
shall furnish Employee with copies of all non-privileged documents in Employee’s
personnel file; (2) if the claim is for discharge, Employee shall furnish
Employer with records of earnings and benefits relating to Employee’s subsequent
employment (including self-employment) and all documents relating to Employee’s
efforts to obtain subsequent employment; (3) the parties shall exchange copies
of all documents they intend to introduce as evidence at the arbitration hearing
at least 10 days prior to such hearing; (4) Employee shall be allowed (at
Employee’s expense) to take the depositions, for a period not to exceed four
hours each, of two representatives of Employer, and Employer shall be allowed
(at its expense) to depose Employee for a period not to exceed four hours; and
(5) Employer or Employee may ask the arbitrator to grant additional discovery to
the extent permitted by AAA rules upon a showing that such discovery is
necessary.

 

5

--------------------------------------------------------------------------------


 

(I)                                   Nothing herein shall prevent either party
from taking the deposition of any witness where the sole purpose for taking the
deposition is to use the deposition in lieu of the witness testifying at the
hearing and the witness is, in good faith, unavailable to testify in person at
the hearing due to poor health, residency and employment more than 50 miles from
the hearing site, conflicting travel plans or other comparable reason.

 

(J)                                   Arbitration must be requested in writing
no later than six months from the date of the party’s knowledge of the matter
disputed by the claim. A party’s failure to initiate arbitration within the time
limits herein shall be considered a waiver and release by that party with
respect to any claim subject to arbitration under this Agreement.

 

(K)                               Employer and Employee consent that judgment
upon the arbitration award may be entered in any Federal or state court that has
jurisdiction.

 

(L)                                Except for claims excluded from arbitration
under Section 8(a), neither party shall commence or pursue any litigation on any
claim that is or was subject to arbitration under this Agreement.

 

(M)                            All aspects of any arbitration procedure under
this Agreement, including the hearing and the record of the proceedings, are
confidential and shall not be open to the public, except to the extent the
parties agree otherwise in writing, or as may be appropriate in any subsequent
proceedings between the parties, or as may otherwise be appropriate in response
to a governmental agency or legal process or as may be required to be disclosed
by the CyrusOne Group pursuant to applicable law, rule or regulation to which
the CyrusOne Group is subject, including requirements of the Securities and
Exchange Commission and any stock exchanges on which CyrusOne’s securities are
listed.

 

9.                                      Termination.

 

(a)                                 Termination for Terminating Disability.

 

(i)                                     Employer or Employee may terminate the
Term upon Employee’s failure or inability to perform the services required
hereunder, because of any physical or mental infirmity for which Employee
receives disability benefits under any Disability Plans, over a period of one
hundred twenty (120) consecutive working days during any twelve (12) consecutive
month period, or if longer, a period equal to the elimination period under any
Disability Plan applicable to Employee (a “Terminating Disability”).

 

(ii)                                  If Employer or Employee elects to
terminate the Term in the event of a Terminating Disability, such termination
shall be effective immediately upon the giving of written notice by the
terminating party to the other party.

 

(iii)                               Upon termination of the Term on account of a
Terminating Disability, Employer shall pay Employee the Accrued Obligations (all
subject to offset for any amounts received pursuant to the Disability Plans, in
accordance with the terms of such Disability Plans). Upon termination of the
Term on account of a Terminating Disability, any outstanding equity or
non-equity incentive awards shall be treated in accordance with the applicable
provisions of the applicable incentive plan or related award agreements.

 

6

--------------------------------------------------------------------------------


 

(iv)                              If the parties elect not to terminate the Term
upon an event of a Terminating Disability and Employee returns to active
employment with Employer prior to such a termination, or if such disability
exists for less than the period of time necessary to constitute a Terminating
Disability, the provisions of this Agreement shall remain in full force and
effect.

 

(b)                                 Termination on Account of Death of Employee.
The Term terminates immediately and automatically on the death of Employee;
provided, however, that Employer shall pay Employee’s estate the Accrued
Obligations. Upon termination of the Term and Employee’s employment on account
of the death of Employee, any outstanding equity or non-equity incentive awards
shall be treated in accordance with the applicable provisions of the applicable
incentive plan or related award agreements.

 

(c)                                  Termination by Employer for Cause. Employer
may terminate the Term immediately, upon written notice to Employee, for Cause.
For purposes of this Agreement, Employer shall have “Cause” to terminate the
Term only if the Board determines that there has been fraud, misappropriation,
embezzlement or misconduct constituting serious criminal activity on the part of
Employee. Upon termination for Cause, Employer shall pay Employee only the
Accrued Obligations.

 

(d)                                 Termination by Employer Other than for
Cause, Death or Disability or by Employee for Good Reason. Employer may
terminate the Term immediately upon written notice to Employee for any reason
and Employee may terminate the Term upon written notice to Employer for any
reason as provided in Section 9(f). In the event Employer terminates the Term
for any reason other than those set forth in Sections 9(a), (b), (c) and (e), or
in the event Employee terminates the Term, upon written notice to Employer, as a
result of Good Reason (as herein defined), in any case other than within one
year after a Change in Control (as provided in Section 9(e)):

 

(i)                                     on the date which is sixty (60) days
after Employee’s termination of employment with Employer, subject to Employer’s
receipt of Employee’s executed and irrevocable release as provided in
Section 9(g), Employer shall pay Employee in a lump sum cash payment an amount
equal to the sum of (A) a full year of Employee’s annual Base Salary at the rate
in effect at the time of the termination of this Agreement and (B) Employee’s
annual Bonus target in effect at the time of such termination (in both cases
without regard to any decrease in Base Salary or Bonus target that constituted
Good Reason);

 

(ii)                                  (a) The Initial Equity Award shall become
fully vested and nonforfeitable as of immediately before the termination of the
Term, (b) for purposes of any outstanding stock option or other outstanding
long-term incentive award (other than restricted stock) issued by the CyrusOne
Group to Employee with vesting based only on continued service for a period of
time, the Prorata Shares (as defined below) shall become vested and exercisable
(to the extent not already so vested) as of immediately before the termination
of the Term (and Employee shall be afforded the opportunity to exercise them
until the earlier of (1) the expiration date of the award or (2) the end of the
Severance Period), (c) any restricted stock award (other than the Initial Equity
Award) issued by the CyrusOne Group to Employee with vesting based only on
continued service for a period of time shall vest with respect to the Prorata
Shares (to the extent not already so vested) as of immediately before the
termination of the Term, and (d) any

 

7

--------------------------------------------------------------------------------


 

outstanding equity incentive awards pursuant to which earning any portion of the
award or vesting in the award depends on performance shall be treated in
accordance with the applicable provisions of the applicable incentive plan or
related award agreements; where, “Prorata Shares” means the number of shares
(rounded up to the nearest whole share) that bears the same ratio to the total
number of shares granted in the award as the number of days from the date of
grant through the last day of the Severance Period bears to the total number of
days in the full vesting period of the award (for example, an award that vests
based on service over three years has 1,096 total number of days in the full
vesting period); and

 

(iii)                               Employer will (a) pay or reimburse
Employee’s premium payments for continued health, dental and vision coverage
under Employer’s group health plan under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) that exceed the active employee
rate, if Employee timely elects and remains eligible for COBRA coverage, until
the earlier of the end of the Severance Period or the date that Employee becomes
eligible for other group health plan coverage, and (b) pay Employee as
additional severance as set forth in Section 9(d)(i) a single lump sum
determined by Employer as adequate to convert and continue Employer’s group life
coverage as an individual policy for the Severance Period.  Employer will
include the COBRA payments and life insurance payment in Employee’s taxable
income.

 

(e)                                  Terminations in Connection with a Change in
Control. The Term shall terminate automatically in the event and at the time
that both there is a Change in Control and either (A) Employee elects to
terminate her employment with Employer for Good Reason within one year after the
Change in Control or (B) Employee’s employment with Employer is actually
terminated by Employer within one year after the Change in Control for any
reason other than those set forth in Sections 9(a), (b) and (c).

 

(i)                                     In the event of a termination of the
Term under this Section 9(e):

 

(A)                               on the date which is sixty (60) days after
Employee’s termination of employment with Employer, subject to Employer’s
receipt of Employee’s executed and irrevocable release as provided in
Section 9(g), Employer shall pay Employee in a lump sum cash payment an amount
equal to the product obtained by multiplying (1) the sum of (i) a full year of
Employee’s annual Base Salary at the rate in effect at the time of the
termination of the Term and (ii) Employee’s annual Bonus target in effect at the
time of such termination (in both cases without regard to any decrease in Base
Salary or Bonus target that constituted Good Reason) by (2) two;

 

(B)                               (a) all outstanding stock options and other
incentive awards issued by the CyrusOne Group to Employee with vesting based
only on continued service for a period of time that are not vested and
exercisable at the time of the termination of the Term shall become immediately
vested and exercisable (and Employee shall be afforded the opportunity to
exercise them until the earlier of (1) the expiration date of the award or
(2) the end of the Severance Period), (b) the restrictions applicable to all
outstanding restricted stock issued by the CyrusOne Group to Employee with
vesting based only on continued service for a period of time shall lapse upon
the termination of the Term, and (c) any outstanding equity incentive awards
pursuant to which earning any portion of the award or vesting in the award
depends on

 

8

--------------------------------------------------------------------------------


 

performance shall be treated in accordance with the applicable provisions of the
applicable incentive plan or related award agreements; and

 

(C)                               Employer will (a) pay or reimburse Employee’s
premium payments for continued health, dental and vision coverage under
Employer’s group health plan under COBRA that exceed the active employee rate,
if Employee timely elects and remains eligible for COBRA coverage, until the
earlier of the end of the Severance Period or the date that Employee becomes
eligible for other group health plan coverage, and (b) pay Employee as
additional severance as set forth in Section 9(e)(i)(A) a single lump sum
determined by Employer as adequate to convert and continue Employer’s group life
coverage as an individual policy for the Severance Period.  Employer will
include the COBRA payments and life insurance payment in Employee’s taxable
income.

 

(ii)                                  Notwithstanding any other provision in
this Agreement, in the event that it is determined (by the reasonable
computation of an independent nationally recognized certified public accounting
firm that shall be selected by Employer prior to the applicable Change in
Control (the “Accountant”)) that the aggregate amount of the payments,
distributions, benefits and entitlements of any type payable by Employer or any
affiliate to or for the benefit of Employee (including any payment,
distribution, benefit or entitlement made by any person or entity effecting a
Change in Control), in each case, that could be considered “parachute payments”
within the meaning of Section 280G of the Code (such payments, the “Parachute
Payments”) that, but for this Section 9(e)(ii) would be payable to Employee,
exceeds the greatest amount of Parachute Payments that could be paid to Employee
without giving rise to any liability for any excise tax imposed by Section 4999
of the Code (or any successor provision thereto) or any similar tax imposed by
state or local law, or any interest or penalties with respect to such tax (such
tax or taxes, together with any such interest or penalties, collectively
referred to as the “Excise Tax”), then the aggregate amount of Parachute
Payments payable to Employee shall not exceed the amount which produces the
greatest after-tax benefit to Employee after taking into account any Excise Tax
to be payable by Employee. For the avoidance of doubt, this provision shall
reduce the amount of Parachute Payments otherwise payable to Employee, if doing
so would place Employee in a more favorable net after-tax economic position as
compared with not reducing the amount of Parachute Payments (taking into account
the Excise Tax payable in respect of such Parachute Payments).  Parachute
Payments will be reduced by first reducing amounts considered to be nonqualified
deferred compensation subject to Section 409A of the Code.

 

(f)                                      Voluntary Resignation by Employee
(other than as a result of Good Reason). Employee may resign upon 60 days’ prior
written notice to Employer. In the event of a resignation under this
Section 9(f), the Term shall terminate and Employee shall be entitled only to
the Accrued Obligations.

 

(g)                                        Section 9 Payments and Release. Upon
termination of the Term as a result of an event of termination described in this
Section 9 and except for Employer’s payment of the Accrued Obligations and other
amounts described in this Section 9, all further compensation under this
Agreement shall terminate. Employee further agrees that as a condition precedent
to Employee’s receipt of payments and benefits under this Section 9 (other than
the Accrued Obligations), upon the request of Employer and by a reasonable
deadline set by Employer (to

 

9

--------------------------------------------------------------------------------


 

ensure that payments can be made by the dates specified in this Section 9
following the expiration of the time for revocation of such release as permitted
by law), Employee shall execute and not revoke a release of claims against all
members of the CyrusOne Group and their respective officers, directors, and
employees, which release shall contain customary and appropriate terms and
conditions as determined in good faith by Employer, but which terms and
conditions shall not require Employee to waive any right to indemnification and
continued directors and officers insurance coverage, and shall not, except to
the extent reasonably necessary to provide Employer with comparable protections
that Employer reasonably determines comply with intervening changes in
applicable law], impose any additional restrictive covenants upon Employee’s
activities following termination other than those already imposed by this
Agreement and the Non-Competition Agreement.

 

(i)                                     Additional Terms. To the extent provided
below, the following provisions apply under this Section 9 and the other
provisions of the Agreement.

 

(i)                                     “Accrued Obligations” shall mean (A) any
Base Salary accrued through the date of termination, (B) Bonus earned but not
yet paid for the year preceding the year in which the termination occurs,
subject to certification by the Compensation Committee of any performance goals
applicable to such bonus, with any personal goal weighting of Employee to be at
least at target, (C) reimbursement for any business expenses properly incurred
prior to termination, and (D) any nonforfeitable amounts or benefits, including
continuation and conversion rights, provided under any employee plan, not
including any severance, separation pay or supplemental unemployment benefit
plan, in accordance with the terms of such plan (collectively the “Accrued
Obligations”).

 

(ii)                                  Notwithstanding any other provision of
this Agreement, for purposes of Sections 9(d) and 9(e), “Severance Period” means
the one year period beginning at the time of the termination of the Term.

 

(iii)                               “Change in Control” has the meaning set
forth in The CyrusOne 2012 Long Term Incentive Plan.

 

(iv)                              “Good Reason” shall be deemed to have occurred
if, without Employee’s consent, (A) there is a material adverse change in
Employee’s reporting responsibilities set forth in Section 3(a) or there is
otherwise a material reduction by the CyrusOne Group in Employee’s authority,
reporting relationship or responsibilities, including without limitation a
requirement that she report to anyone other than the President and Chief
Executive Officer or the Board, (B) there is a material reduction by the
CyrusOne Group in Employee’s Base Salary or Bonus target , or (C) Employee’s
principal place of employment is changed to a location more than 50 miles
outside the Dallas, Texas metro area.  Notwithstanding the foregoing, no such
event shall constitute Good Reason unless Employee notifies Employer of the
occurrence of such event within ninety (90) days after Employee first has actual
knowledge of such occurrence, Employer fails to cure such event to Employee’s
reasonable satisfaction within thirty (30) days after receipt of such notice,
and Employee resigns within thirty (30) days after the end of such cure period.

 

(v)                                 When an amount (referred to in this
Section 9(i)(v) as the “principal sum”) that is payable under Section 9(d)(i) or
9(e)(i)(A) on the date which is sixty (60) days

 

10

--------------------------------------------------------------------------------


 

after Employee’s termination of employment with Employer is paid, such payment
shall also include an amount that is equal to the amount of interest that would
have been earned by such principal sum for the period from the date of
Employee’s termination of employment with Employer to the date which is sixty
(60) days after Employee’s termination of employment had such principal sum
earned interest for such period at an annual rate of interest of 3.5%.

 

(vi)                              To the extent that any of the benefits
applicable to medical, dental and vision coverage provided to Employee under
Section 9(d)(iii) or 9(e)(i)(C) (referred to in this Section 9(i) as “healthcare
plan benefits”) are subject to Federal income taxation and are not exempt from
Section 409A of the Code, the following conditions shall apply:

 

(A)                               the amount of healthcare plan benefits
provided or paid during any tax year of Employee under Section 9(d)(iii) or
9(e)(i)(C) shall not affect the amount of healthcare plan benefits that are
provided or eligible for payment in any other tax years of Employee
(disregarding any limit on the amount of medical expenses, as defined in Code
Section 213(d), that may be paid or reimbursed over some or all of the period in
which such coverage is in effect because of a lifetime, annual or similar limit
on any covered person’s expenses that can be paid or reimbursed under Employer’s
health care plans under which the terms of such coverage is determined);

 

(B)                               the payment or reimbursement of an expense for
healthcare plan benefits that is eligible for payment or reimbursement shall not
be made prior to the date immediately following the date which is sixty (60)
days after Employee’s termination of employment with Employer and shall in any
event be made no later than the last day of the tax year of Employee next
following the tax year of Employee in which the expense is incurred; and

 

(C)                               Employee’s right to healthcare plan benefits
shall not be subject to liquidation or exchange for any other benefit.

 

(vii)                           Employee shall not be required to seek or accept
other employment, or otherwise to mitigate damages, as a condition to the
receipt of any payments or benefits under this Section 9, and the payments and
benefits under this Section 9 shall not be offset by any compensation or other
amounts received from any other source.

 

(viii)                        This Agreement and the amounts payable and other
benefits hereunder are intended to comply with, or otherwise be exempt from,
Section 409A of the Code. This Agreement shall be administered, interpreted and
construed in a manner consistent with Section 409A. If any provision of this
Agreement is found not to comply with, or otherwise not to be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Board or Compensation Committee thereof and without requiring
Employee’s consent, in such manner as the Board or Compensation Committee
determines to be necessary or appropriate to comply with, or to effectuate an
exemption from, Section 409A. Each payment under this Agreement shall be treated
as a separate identified payment for purposes of Section 409A. The preceding
provisions shall not be construed as a guarantee by Employer of any particular
tax effect to Employee of the payments and other benefits under this Agreement.

 

11

--------------------------------------------------------------------------------


 

(A)                               With respect to any reimbursement of expenses
of, or any provision of in-kind benefits to, Employee, as specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

 

(B)                               If a payment obligation under this Agreement
arises on account of Employee’s termination of employment and if such payment is
subject to Section 409A, the payment shall be paid only in connection with
Employee’s “separation from service” (as defined in Treas. Reg.
Section 1.409A-1(h)). If a payment obligation under this Agreement arises on
account of Employee’s “separation from service” (as defined under Treas. Reg.
Section 1.409A-1(h)) while Employee is a “specified employee” (as defined under
Treas. Reg. Section 1.409A-1(h) and using the identification methodology
selected by Employer from time to time), any payment of “deferred compensation”
(as defined under Treasury Regulation Section 1.409A-1(b)(1), after giving
effect to the exemptions in Treasury Regulation Sections 1.409A-1(b)(3) through
(b)(12)) that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of Employee’s separation from service
or, if earlier, within 15 days following her death.

 

10.                               Withholdings.  All amounts payable under this
Agreement will be subject to withholdings as required by law.

 

11.                               Assignment.  As this is an agreement for
personal services involving a relation of confidence and a trust between
Employer and Employee, all rights and duties of Employee arising under this
Agreement, and the Agreement itself, are non-assignable by Employee. Employee
acknowledges that Employer may elect to assign this Agreement to an affiliate,
provided that such assignment, other than to a successor to Employer’s business
that expressly adopts and agrees to be bound by this Agreement, shall not
relieve Employer of its obligations under this Agreement and Employer shall
guarantee payment and performance of all such obligations by the assignee.

 

12.                               Notices. Any notice required or permitted to
be given under this Agreement shall be sufficient if in writing and if delivered
personally or by certified mail to Employee at Employee’s place of residence as
then recorded on the books of Employer or to Employer at its principal office.

 

13.                               Waiver. No waiver or modification of this
Agreement or the terms contained herein shall be valid unless in writing and
duly executed by the party to be charged therewith. The waiver by any party
hereto of a breach of any provision of this Agreement by the other party shall
not operate or be construed as a waiver of any subsequent breach by such party.

 

12

--------------------------------------------------------------------------------


 

14.                               Governing Law; Venue. This Agreement shall be
governed by the laws of the State of Texas and, to the extent applicable,
Federal law, and the parties agree to submit to the jurisdiction of the state
and Federal courts sitting in Dallas, Texas counties for all disputes hereunder;
provided that, arbitration of claims under Section 8 shall take place in Dallas,
Texas.

 

15.                               Entire Agreement. This Agreement, together
with the Non-Competition Agreement, contains the entire agreement of the parties
with respect to Employee’s employment by Employer, and supersedes any and all
prior agreements between or among the parties. There are no other contracts,
agreements or understandings, whether oral or written, existing between them
except as contained or referred to in this Agreement.

 

16.                               Severability. In case anyone or more of the
provisions of this Agreement is held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or other enforceability shall not
affect any other provisions hereof, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provisions have never been contained
herein.

 

17.                               Successors and Assigns. Subject to the
requirements of Section 11 above, this Agreement shall be binding upon Employee,
Employer and Employer’s successors and assigns.

 

18.                               Confidentiality of Agreement Terms. The terms
of this Agreement shall be held in strict confidence by Employee and shall not
be disclosed by Employee to anyone other than Employee’s spouse, Employee’s
legal counsel and Employee’s other advisors, unless required by law or as
otherwise provided in Section 19 below. Further, except as provided in the
preceding sentence, Employee shall not reveal the existence of this Agreement or
discuss its terms with any person (including but not limited to any employee of
the CyrusOne Group) without the express authorization of the President and Chief
Executive Officer of CyrusOne; provided that Employee shall advise any
prospective new employer of the existence of Employee’s non-competition,
confidentiality and similar obligations under this Agreement and Employer has
the right to disclose these same obligations to third-parties if it deems such
disclosure necessary to protect its interests. To the extent that the terms of
this Agreement have been disclosed by the CyrusOne Group, in a public filing or
otherwise, the confidentiality requirements of this Section 18 shall no longer
apply to such terms.

 

19.                               Protected Rights.  Notwithstanding any other
provision of this Agreement, nothing contained in this Agreement limits
Employee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (collectively,
“Government Agencies”), or from providing truthful testimony in response to a
lawfully issued subpoena or court order. Employee understands that this
Agreement does not limit her ability to communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to Employer. This Agreement does not limit the
Employee’s right to receive an award for information provided to the Securities
and Exchange Commission.

 

20.                               Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 

13

--------------------------------------------------------------------------------


 

Signatures delivered by facsimile or electronic means (including by “pdf”) shall
be deemed effective for all purposes.

 

21.                               Nondisparagement.  At all times during the
Term and thereafter, regardless of the reason for termination, Employee will not
disparage the CyrusOne Group in any way which could adversely affect the
goodwill, reputation, and business relationships of the CyrusOne Group with the
public generally, or with any of their customers, suppliers, or employees, and
Employer shall instruct the current members of the Board and the current senior
executive officers of CyrusOne not to disparage Employee in any way which could
adversely affect the reputation and business relationships of Employee with the
public generally, or with any of her future employers.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

CYRUSONE LLC,

 

 

 

by

 

 

 

 

 

 

 

/s/ Gary J. Wojtaszek

 

 

Name:

Gary J. Wojtaszek

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

Date:

October 28, 2016

 

 

 

EMPLOYEE,

 

 

 

by

 

 

 

 

 

 

/s/ Diane M. Morefield

 

 

Name:

Diane M. Morefield

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Date:

October 27, 2016

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Non-Disclosure and Non-Competition Agreement

 

A-1

--------------------------------------------------------------------------------


 

NON-DISCLOSURE AND NON-COMPETITION AGREEMENT

 

CyrusOne LLC, and its subsidiaries and affiliates (collectively, the “Company”)
require certain employees to sign non-disclosure and non-competition agreements
(“Agreement”) as part of the Company’s efforts to protect its confidential
information and goodwill, and to maintain its competitive position.  In
consideration of employment, promotion, the provision of confidential
information and goodwill and/or other valuable consideration, the employee
(“Employee”) entering into this Agreement agrees as follows:

 

1.             The Company provides colocation and associated services to
businesses.

 

2.             In conducting its business, the Company develops and utilizes,
among other things, technology, data, research and development, concepts,
goodwill, customer relationships, training, and trade secrets.  The success of
the Company and each of its employees is directly predicated on the protection
of the Company’s goodwill and its confidential, proprietary, and/or trade secret
information.  Employee acknowledges that in the course of employment with the
Company, Employee will be entrusted with, have access to and obtain goodwill
belonging to the Company and intimate, detailed, and comprehensive knowledge of
confidential, proprietary, and/or trade secret information (“Information”) that
Employee did not have or have access to prior to signing this Agreement,
including some or all of the following:  (1) information concerning the
Company’s products and services; (2) information concerning the Company’s
customers, suppliers and employees; (3) information concerning the Company’s
advertising and marketing plans; (4) information concerning the Company’s
strategies, plans, goals, projections, and objectives; (5) information
concerning the Company’s research and development activities and initiatives;
(6) information concerning the strengths and weaknesses of the Company’s
products or services; (7) information concerning the costs, profit margins, and
pricing associated with the Company’s products or services; (8) information
concerning the Company’s sales strategies, including the manner in which it
seeks to position its products and services in the market; (9) financial
information concerning the Company’s business, including budgets and margin
information, and (10) other information considered confidential by the Company. 
Employee may also be entrusted with and have access to Third Party Information. 
The term “Third Party Information” means confidential or trade secret
information that the Company may receive from third parties or information which
is subject to a duty on the Company’s part to maintain the confidentiality of
such Third Party Information and to use it only for limited purposes. The terms
“Information” and “Third Party Information” do not include information that
becomes generally available to the public other than as a result of unauthorized
disclosure by Employee.

 

3.             Employee agrees that the Information and goodwill are highly
valuable, provide a competitive advantage to the Company and allow Employee a
unique competitive opportunity and advantage in developing business
relationships with the Company’s current or prospective customers in the
industry.  Employee further agrees that, given the markets in which the Company
competes, confidentiality of the Information is necessary without regard to any
geographic limitation.

 

4.             Both during and after Employee’s employment with the Company,
Employee agrees to retain the Information and Third Party Information in
absolute confidence and not to use the Information or Third Party Information,
or permit access to or disclose the Information or Third

 

1

--------------------------------------------------------------------------------


 

Party Information to any person or organization without the Company’s express
written consent, except as required for Employee to perform Employee’s job with
the Company or as otherwise provided in Section 21 below.  Employee’s
obligations set forth in the preceding sentence are in addition to any other
obligations Employee has to protect the Information and Third Party Information,
including obligations arising under the Company’s policies, ethical rules, and
applicable law.  Employee further agrees not to use the goodwill for the benefit
of any person or entity other than the Company.  Employee hereby agrees that
upon cessation of Employee’s employment, for whatever reason and whether
voluntary or involuntary, or upon the request of the Company at any time,
Employee will immediately surrender to the Company all of the property and other
things of value in Employee’s possession or in the possession of any person or
entity under Employee’s control that are the property of the Company, including
without any limitation all personal notes, drawings, manuals, documents,
photographs, or the like, including all electronically stored information, as
well as any copies and derivatives thereof, relating directly or indirectly to
any Information or New Developments (as defined below), or relating directly or
indirectly to the business of the Company, or, with the Company’s written
consent, shall destroy such copies of such materials, including any copies
stored in electronic format.

 

5.             Employee recognizes the need of the Company to prevent unfair
competition and to protect the Company’s legitimate business interests.
Therefore, ancillary to the otherwise enforceable agreements set forth in this
Agreement, and to avoid the actual or threatened misappropriation of the
Information or goodwill, Employee agrees to the restrictive covenants set forth
in this Agreement.  Accordingly, Employee agrees that, during Employee’s
employment and for a period of one year following Employee’s separation from
employment for any reason, Employee will not for any reason, accept employment
or engage in any business activity (whether as a principal, partner, joint
venturer, agent, employee, salesperson, consultant, independent contractor,
director or officer) with a “Competitor” of the Company where such employment or
activity would involve Employee:

 

(i)                                      providing, selling or attempting to
sell, or assisting in the sale or attempted sale of, any services or products
competitive with or similar to those services or products with which Employee
had any involvement, and/or regarding which Employee had access to any
Information, during Employee’s employment with the Company (including any
products or services being researched or developed by the Company during
Employee’s employment with the Company); or

 

(ii)                                   providing or performing services that are
similar to any services that Employee provided to or performed for the Company
during Employee’s employment with the Company.

 

For purposes of this provision, a “Competitor” is any business or entity that,
at any time during the one-year period following Employee’s separation from
employment, provides or seeks to provide, any products or services similar or
related to any products sold or any services provided by the Company. 
“Competitor” includes, without limitation, any company or business that provides
data colocation and related services to businesses or entities.

 

The restrictions set forth in this Section 5 will be limited to the geographic
areas (i) where Employee performed services for the Company, (ii) where Employee
solicited or served the Company’s customers or clients, or (iii) otherwise
impacted or influenced by Employee’s

 

2

--------------------------------------------------------------------------------


 

provision of services to the Company.  Notwithstanding the foregoing, Employee
may invest in securities of any entity, solely for investment purposes and
without participating in the business thereof, if (A) such securities are traded
on any national securities exchange or the National Association of Securities
Dealers Automatic Quotation System or equivalent non-U.S. securities exchange,
(B) Employee is not a controlling person of, or a member of a group which
controls, such entity and (C) Employee does not, directly or indirectly, own one
percent (1%) or more of any class of securities of such entity.

 

6.             During Employee’s employment and for a period of one year
following Employee’s separation from employment for any reason, Employee will
not, directly or indirectly, through any person or entity, communicate with
(i) any of the Company’s customers known to Employee during Employee’s
employment with the Company and from which the Company generated revenue during
the one-year period preceding Employee’s separation from employment; (ii) any
prospective customers known to Employee during the one-year period prior to
Employee’s separation from employment; or (iii) any of the Company’s suppliers
known to Employee during the one-year period prior to Employee’s separation from
employment, in each case, for the purpose or intention of (x) attempting to sell
any products or services competitive with or similar to those products or
services provided by the Company or (y) attempting to divert business of any
such customer, prospective customer or supplier from the Company to a
Competitor.

 

7.             During Employee’s employment and for a period of one year
following Employee’s separation from employment for any reason, Employee shall
not, either directly or indirectly, solicit business from or interfere with or
adversely affect, or attempt to interfere with or adversely affect, the
Company’s relationships with any person, firm, association, corporation or other
entity which was known by Employee during his/her employment with the Company to
be, or is included on any listing to which Employee had access during the course
of employment as, a customer, client, supplier, consultant or employee of the
Company and Employee shall not divert or change, or attempt to divert or change,
any such relationship to the detriment of the Company or to the benefit of any
other person, firm, association, corporation or other entity.

 

8.             During Employee’s employment and for a period of one year
following Employee’s separation from employment for any reason, Employee shall
not, without the prior written consent of the Company, accept employment, as an
employee, consultant or otherwise, with any person or entity which was a
customer or supplier of the Company at any time during the one-year period
preceding Employee’s separation from employment with the Company.

 

9.             In the event Employee is uncertain as to the application of this
Agreement to any contemplated employment opportunity or business activity,
Employee agrees to inquire in writing of the Company’s Department of Human
Resources, specifying the contemplated opportunity or activity.  The Company
will attempt to respond within ten (10) business days following receipt of said
writing.  In no event will the Company’s failure to respond within ten business
days constitute a waiver of any of the provisions of this Agreement.

 

10.          All ideas, inventions, discoveries, concepts, trademarks, or other
developments or improvements, whether patentable or not, conceived by Employee,
alone or with others, at any time during the term of Employee’s employment,
whether or not during working hours or on the Company’s premises, which are
within the scope of or related to the business operations of the Company (“New
Developments”), shall be and remain the exclusive property of the Company.

 

3

--------------------------------------------------------------------------------


 

To the extent permitted by law, all New Developments consisting of copyrightable
subject matter shall be deemed “work made for hire” as defined in 17 U.S.C. §
101.  To the extent that the foregoing does not apply, Employee hereby assigns
to the Company, for no additional consideration, Employee’s entire right, title
and interest in and to all New Developments.  Employee shall do all things
reasonably necessary to ensure ownership of such New Developments by the
Company, including the execution of documents assigning and transferring to the
Company, all of Employee’s rights, title, and interest in and to such New
Developments, and the execution of all documents required to enable the Company
to file and obtain patents, trademarks, and copyrights in the United States and
foreign countries on any of such New Developments.

 

11.          Subject to Section 21 below, Employee will not disparage the
Company in any way which could adversely affect the goodwill, reputation, and
business relationships of the Company with the public generally, or with any of
their customers, suppliers, or employees.

 

12.          During Employee’s employment by the Company and for a period of one
year following Employee’s separation from employment for any reason, Employee
will not, directly or indirectly, induce or seek to induce any other employee or
consultant of the Company to terminate his/her employment or consulting
relationship with the Company, nor will Employee, directly or indirectly, induce
or seek to induce any other employee or consultant of the Company to accept
employment with a Competitor, nor will Employee be involved in the hiring of any
other employee or consultant of the Company on behalf of any person or entity
other than the Company.  Without limitation, Employee will not, directly or
indirectly, induce or seek to induce any other current or former employee or
consultant of the Company to violate any of his/her non-compete and/or
non-solicitation and/or non-disclosure and/or non-disparagement
agreement(s) with the Company.

 

13.          During Employee’s employment by the Company and for a period of one
year following Employee’s separation from employment for any reason, Employee
will, before accepting an offer of employment from any person or entity, provide
such person or entity a copy of this Agreement.  Employee authorizes the Company
to provide a copy of this Agreement to any and all future employers of Employee.

 

14.          Employee represents that Employee is not bound by any agreement or
other duty to a former employer or any other party that would prevent Employee
from fully performing Employee’s duties and responsibilities for the Company or
complying with any obligations hereunder.  Employee agrees that Employee will
not use or disclose any confidential or proprietary information or trade secrets
of any former employer or other person or entity in the course of Employee’s
employment with the Company, and Employee will not bring onto the premises of
the Company any such information unless consented to in writing by such former
employer, person or entity.

 

15.          Employee further agrees and consents that this Agreement and the
rights, duties, and obligations contained in it may be and are fully
transferable and/or assignable by the Company, and shall be binding upon and
inure to the benefit of the Company’s successors, transferees, or assigns.

 

4

--------------------------------------------------------------------------------


 

16.          Employee further agrees that any breach or threatened breach of
this Agreement would result in material damage and immediate and irreparable
harm to the Company.  Employee further agrees that any breach of the restrictive
covenants contained herein would result in the inevitable disclosure of the
Information.  Employee therefore agrees that the Company, in addition to any
other rights and remedies available to it, shall be entitled to injunctive and
other equitable relief, without posting bond or other security, in the event of
any such breach or threatened breach by Employee. Employee acknowledges that the
prohibitions and obligations contained in this Agreement are reasonable and do
not prevent Employee’s ability to use Employee’s general abilities and skills to
obtain gainful employment.  Therefore, Employee agrees that Employee will not
sustain monetary damages in the event that Company obtains a temporary,
preliminary or permanent injunction to enforce this Agreement.

 

17.          If in any judicial proceeding or arbitration, a court or an
arbitrator finds that any of the restrictive covenants in this Agreement exceed
the time, geographic or scope limitations permitted by applicable law, Employee
and the Company intend that such provision be reformed by such court or
arbitrator to the maximum time, geographic or scope limitation, as the case may
be, then permitted by such law.  Furthermore, it is agreed that any period of
restriction or covenant hereinabove stated shall not include any period of
violation or period of time required for litigation or arbitration to enforce
such restrictions or covenants.

 

18.          Employee agrees that this Agreement shall be governed by the laws
of the State of Texas, without giving effect to any conflict of law provisions. 
Employee further voluntarily consents and agrees that the state or federal
courts with jurisdiction over Denton County, Texas:  (i) must be utilized solely
and exclusively to hear any action arising out of or relating to this Agreement;
and (ii) are a proper venue for any such action and Employee consents to the
exercise by such court of personal jurisdiction over Employee for any such
action.

 

19.          If any of the provisions in this Agreement conflict with similar
provisions in any other document or agreement related to Employee’s employment
with Company, the provisions of this Agreement will apply; provided, however, if
the restrictions set forth in the other document or agreement at issue are
broader in scope than those in this Agreement and are enforceable under
applicable law, those restrictions in the other document or agreement will
apply.  The provisions of this Agreement are severable.  To the extent that any
portion of this Agreement is deemed unenforceable, such portion may, without
invalidating the remainder of the Agreement, be modified to the limited extent
necessary to cure such unenforceability, such unenforceability shall not affect
any other provisions in this Agreement, and this Agreement shall be construed as
if such unenforceable provision had never been contained herein.

 

20.          This Agreement does not obligate Company to employ Employee for any
period of time and Employee’s employment is “at will.”

 

21.          Notwithstanding any other provision of this Agreement, nothing
contained in this Agreement limits Employee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (collectively, “Government Agencies”), or from
providing truthful testimony in response to a lawfully issued subpoena or court
order.  Employee

 

5

--------------------------------------------------------------------------------


 

understands that this Agreement does not limit Employee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.

 

 

EMPLOYEE

 

 

Date:

 

 

 

 

 

 

Signature

 

 

 

 

 

Type or Print Name

 

6

--------------------------------------------------------------------------------